Citation Nr: 0926978	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome.  

2.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1994 to November 2001.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO) that continued 10 percent ratings for right and left 
knee patellofemoral syndrome.  In November 2005, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
The case was before the Board in April 2006 when it was 
remanded for additional development.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service 
connected left knee disability has been manifested by no more 
than slight instability/subluxation with painful motion; X-
ray confirmed arthritis, ankylosis, and compensable 
limitations of flexion or extension are not shown.  

2.  Throughout the appeal period, the Veteran's service 
connected right knee disability has been manifested by no 
more than slight instability/subluxation with painful motion; 
X-ray confirmed arthritis, ankylosis, and compensable 
limitations of flexion or extension are not shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left patellofemoral 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 
(2008).  

2.  A rating in excess of 10 percent for right patellofemoral 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  

The Veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  In 
Shinseki v. Sanders, 129 S. Ct. 1626 (2009), the Supreme 
Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 
(2007), which had held that any error in VCAA notice should 
be presumed prejudicial and that VA must always bear the 
burden of proving that such an error did not cause harm.  In 
reversing Sanders, the Supreme Court in essence held that - 
except for cases in which VA has failed to inform the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue and determination 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki, 129 S. Ct. at 1704-06.  The Supreme 
Court also stated that it would not decide the lawfulness of 
the Court's adopted prejudicial error analysis that some 
notice errors have the natural effect of producing prejudice.  
Id. at 1706-07; see Mayfield v. Nicholson, 19 Vet. App. 103, 
121-22 (2005) (finding that a failure to notify a claimant of 
what was necessary to substantiate a claim for benefits had 
the "natural effect" of producing prejudice and that in 
such a situation, it was VA's burden to demonstrate a lack of 
prejudice), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(adopting the prejudicial error analysis framework of 
Mayfield).  

While the notice provided failed to inform the Veteran of 
what was required to substantiate his claims and, thus, had 
the natural effect of producing prejudice, the Board finds 
that this notice error did not affect the essential fairness 
of the adjudication because a reasonable person could be 
expected to understand from the notice given what was needed 
to substantiate his claims.  See Mayfield, 19 Vet. App. at 
121.  July 2003, December 2004, and April 2006 letters 
provided the Veteran notice that he needed to submit evidence 
showing that his service-connected disabilities had increased 
in severity/gotten worse.  An April 2004 statement of the 
case (SOC) informed him of the criteria used to rate knee 
disabilities.  The April 2006 letter explained how disability 
ratings are assigned (including that the impact on employment 
is considered) and provided examples of the types of medical 
and lay evidence the Veteran could submit to support an 
increased rating claim.  The April 2004 SOC provided the 
Veteran notice of 38 C.F.R. § 4.10, which states that "[t]he 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment."  Hence, the Board finds that a 
reasonable person could be expected to know (from the 
information provided by the noted letters and the SOC) of the 
elements of Vazquez-Flores listed above.  An April 2009 
supplemental SOC (SSOC) readjudicated the claim after further 
evidence was received.  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in July 2003, September 
2005, and in March 2009, and for a VA medical opinion in 
April 2007.  The Veteran argues (in an October 2003 letter 
from his spouse) that the July 2003 VA examination was 
inadequate because the examiner, inter alia, incorrectly 
noted that the Veteran had no complaints of locking, 
grinding, or instability.  However, he has not alleged that 
the September 2005 and March 2009 VA examinations were 
inadequate, and a review of these examination reports reflect 
the examiners addressed all necessary criteria for rating 
knee disabilities, and that the March 2009 VA examination 
followed the instructions of the Board in its April 2006 
remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes).  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  Notably, the Board instructed the RO 
that records of the Veteran's participation in a VA 
vocational rehabilitation program were to be secured; such 
records are now associated with the claims file.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.  




B.	Factual Background

The Veteran STRs show that he was seen in June 2000 for 
complaints of bilateral knee pain; the diagnosis was 
bilateral knee tendonitis with patellofemoral pain syndrome.  
A February 2002 rating decision granted service connection 
for right and left patellofemoral syndrome, rated 10 percent 
each.  The instant claim for increase was received in July 
2003.  

A November 2002 VA medical record reflects the Veteran had 
magnetic resonance imaging (MRI) studies performed on the 
right knee.  The studies found the cruciates and collateral 
ligaments were intact, and suggested an incomplete lateral 
discoid meniscus.  

On July 2003 VA examination, the examiner noted the Veteran 
has a 5 to 10 percent decreased range of motion on continuous 
or prolonged walking from his job, with fatigue, weakness, 
and pain.  The examiner found no objective evidence of 
painful motion, effusion, instability, weakness, tenderness, 
abnormal movement or guarding of movement; ankylosis was not 
found.  Range of motion studies found: left knee flexion to 
130 degrees; right knee flexion to 125 degrees; and extension 
to 0 degrees, bilaterally.  Tests of the medial and lateral 
collateral ligaments and the anterior and posterior cruciate 
ligaments found stability intact; Lachman's test found intact 
stability, and McMurray's test revealed the medial and 
lateral menisci were intact.  X-rays were unremarkable 
bilaterally.  The diagnosis was bilateral patellofemoral 
syndrome.  

In his September 2003 notice of disagreement, the Veteran 
indicated his pain level was 5-7/10 and that he has flare-ups 
2 times a week.  He reported that sitting down for 5 to 30 
minutes did not always alleviate his pain and discomfort.  

October 2003 statements from the Veteran's spouse report that 
his pain is 5/10 when lounging around or sleeping, 7/10 when 
performing normal daily activities, and 9/10 when working.  
She also indicated that the Veteran is only allowed to sit 
for 5 to 30 minutes at work and that his use of Motrin (to 
alleviate pain) allows him to proceed through the day.  As 
noted above, she stated the July 2003 VA examiner notation 
that the Veteran had no complaints of locking, grinding or 
instability of his knees was inaccurate.  

December 2003 VA treatment records note the Veteran's 
complaints of swelling and locking.  Physical examination 
found significant patellofemoral crepitus with active 
assisted flexion and extension, and considerable tenderness 
on palpation of the patellar articular facets both medially 
and laterally.  McMurray's testing was negative bilaterally, 
and ligament testing revealed intact medial collateral and 
lateral collateral ligaments, as well as anterior and 
posterior cruciate ligaments.  The impression was bilateral 
patellofemoral malalignment with retropatellar pain.  Surgery 
was discussed as a future possibility.  

In his May 2004 Substantive Appeal, the Veteran indicated 
that the frequency of his knees giving out has increased from 
1 time a month to 2 times a week.  He stated it took hours 
for his knees to recover following any running.  
Additionally, he reported he can no longer go hiking or play 
with his children on the floor.  

A June 2004 VA treatment record notes the Veteran reported a 
tendency of knees giving way secondary to the retropatellar 
pain.  The treating orthopedic surgeon opined that this was 
"a learned response in that he has no evidence for 
instability on testing the medial/lateral collateral 
ligaments or anterior/posterior cruciate ligaments."  The 
Veteran was issued knee braces to protect against 
instability.  

On September 2005 VA examination, the Veteran's complaints of 
worsening pain and instability were noted.  It was noted that 
he kept his knees slightly extended when sitting as he 
indicated he could not tolerate sitting if he had to keep his 
knees flexed close to 90 degrees.  Activities that required 
him to be on his feet for long periods of time caused 
problems, particularly climbing stairs (because his knees 
give way) and running.  The Veteran reported that he gave up 
running, hiking, and biking, and could not really play with 
his children.  His complaints also included locking of the 
knees and constant popping.  The examiner found no 
significant element of limitation due to pain, weakness, 
fatigability or lack of endurance.  It was noted that the 
Veteran wore bilateral knee braces and used Motrin 3 times a 
day.  The examiner also noted there had been no 
incapacitating flare-ups in the past 12 months; the examiner 
indicated that it was unclear whether the Veteran had had a 
true flare-up, but that he reported that after certain 
activities he had temporary increased pain and inability to 
stand (at times lasting the remainder of a day); it was noted 
that he had not had flare-ups lasting 24 hours or more.  

On physical examination, the Veteran's gait was normal.  
Active and passive ranges of motion were from 0 to 135 
degrees on the right, and from 0 to 132 degrees on the left, 
with increased pain as he put his knees through the ranges of 
motion.  Palpation of the knees during range of motion 
studies revealed marked bilateral crepitus and popping, 
seemingly of the retropatellar region.  On repetitive motion, 
the Veteran did not develop any restriction of motion, but 
reported markedly increased pain.  There was no evidence of 
lateral instability, although there was some movement with 
both the anterior Drawer test and Lachman test (approximately 
less than 1 centimeter).  The diagnosis was bilateral knee 
patellofemoral syndrome with instability (of unknown origin).  

At the November 2005 videoconference hearing, the Veteran 
reported he had knee pain, locking, popping, and instability.  
He related that his knees had to constantly be in a flexed 
position.  He took prescription-strength Motrin for pain.  

June 2006 statements from the Veteran, and his family and 
friends are essentially to the effect that his knee 
disability had steadily worsened and that he was no longer 
able to participate in activities in which he previously 
participated.  He indicated he was enrolled in a VA 
vocational rehabilitation program (to change careers and 
alleviate the physical stress the duties of his current 
employment placed on his knees).  

In an April 2007 statement, the September 2005 VA examiner 
clarified the findings made on that examination, indicating 
that the Veteran's knees were crepitant throughout the ranges 
of motion, that both knees had some baseline pain before 
range of motion studies, and that the pain increased 
throughout the range of motion.  He also stated that laxity 
was found in both knees, demonstrated by both the anterior 
drawer test and the Lachman test that were minimally 
positive.  The diagnosis remained unchanged.  
On March 2009 VA examination, the Veteran reported his knee 
pain was 6/10 on average, and occasionally increased to 9/10.  
He reported there was constant popping and occasional 
buckling when he was fatigued.  He advised that he was 
currently working as a security officer, and had to quit a 
previous job as his knees could not tolerate the heavy 
carrying, squatting, lifting, and constantly being on his 
feet that the job had required.  

The Veteran stated that he was able to walk 1 or 2 miles and 
"run even 3 miles"; he was not wearing knee supports.  He 
related that once when moving (and packing and unpacking) he 
had to use a cane, but now did not use any assistive device.  
He denied swelling.  

On physical examination, slight genu varum (bowleg), 
bilaterally, was noted.  Range of motion was from 0 degrees 
extension to 125 degrees flexion, bilaterally.  Quadriceps 
and hamstring strength was normal.  Mild palpable crepitation 
was noted bilaterally.  The knees were stable on anterior, 
posterior, and mediolateral testing.  Pain was noted as the 
examiner moved each patella (more so on the right).  Tape 
measurement revealed there was no swelling.  X-rays revealed 
a little lateral tilt to the right patella; there were no 
signs of spurring or degenerative arthritis.  The examiner 
found the Veteran "has bilateral knee discomfort without 
knee instability."  He opined the Veteran would be limited 
in stair climbing, squatting, or working an 8-hour shift 
constantly on his feet.  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There is no specific diagnostic Code for patellofemoral pain 
syndrome.  When an unlisted condition is encountered, it 
should be rated under a closely related disease or injury in 
which not only the function is affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The RO has rated the Veteran's bilateral 
patellofemoral pain syndrome 10 percent by analogy to Code 
5260 (for limitation of flexion).  The Board observes that 
when the 10 percent ratings were assigned (by rating decision 
in February 2002), it was specifically noted that no 
limitation of motion was shown (and subsequent examinations 
have not revealed compensable limitation of motion).  
Furthermore, X-rays have not shown arthritis in the knees.  
Consequently, the Board finds that the more appropriate 
rating by analogy in this case is under Code 5257 (for 
recurrent subluxation or lateral instability).  

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  Extension of a leg limited to 5 degrees 
or less warrants a noncompensable rating, extension limited 
to 10 degrees warrants a 10 percent rating, extension limited 
to 15 degrees warrants a 20 percent rating, extension limited 
to 20 degrees warrants a 30 percent rating, extension limited 
to 30 degrees warrants a 40 percent rating, and extension 
limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Codes 5260, 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71a, Plate II.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Code 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98 (August 1998).  As was noted above, X-rays have not shown 
arthritis in the Veteran's knees, and separate ratings under 
Code 5257 and 5003 (5010)-5260, 5261 are not warranted.    

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.  

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The RO has not 
assigned staged ratings for patellofemoral syndrome of the 
right and left knee; 10 percent ratings have been assigned 
for the entire appeal period.  As the rating currently 
assigned encompasses the greatest level of impairment shown 
during the appeal period, staged increased ratings are not 
indicated.  

As the Veteran's bilateral knee disabilities are each 
currently rated 10 percent, the focus is on the criteria that 
would provide for (at least) the next higher 20 percent 
rating.  

The Board notes that while there have been allegations that 
prior examinations have been less than adequate, such 
allegation has not been made with respect to the most recent 
VA examination (in March 2009).  The Board has reviewed the 
report of that examination and finds it entirely satisfactory 
for the purpose of rating the disabilities at issue.  The 
Veteran's complaints (and descriptions of associated 
functional limitations) were elicited from him.  The examiner 
reported clinical findings in sufficient detail to address 
all potentially applicable rating criteria.  Finally, the 
examiner opined regarding the effect the disability show 
would have on occupational and daily activity functioning.  

Examinations have not shown left or right knee flexion to be 
limited to less than 125 degrees (even with limitation due to 
pain/on use considered).  Consequently, a compensable under 
Code 5260 is not warranted.  Furthermore, left or right knee 
extension has always been reported to 0 degrees.  
Consequently, a compensable rating under Code 5261 is not 
warranted.  

While treatment records and examination reports show that the 
Veteran has been provided (and has worn) knee braces, 
examinations have never shown more than slight lateral 
instability or subluxation (and an examining VA surgeon has 
indicated that the Veteran's tendency of giving way of the 
knee secondary to the retropatellar pain was "a learned 
response in that he has no evidence for instability on 
testing the medial/lateral collateral ligaments or 
anterior/posterior cruciate ligaments").  Notably, September 
2005 VA examination found only minimally positive anterior 
drawer test and Lachman test (bilaterally), and March 2009 VA 
examination found no knee instability, although a slight 
lateral tilt of the right patella (suggestive of subluxation) 
was noted.  At any rate, more than slight subluxation or 
instability is not shown at any point during the appeal 
period, and a rating in excess of 10 percent under Code 5257 
would not be appropriate for either knee.  

There is no evidence of arthritis shown by X-ray, ankylosis, 
dislocated semilunar cartilage/symptomatic removal of 
semilunar cartilage, or tibia and fibula impairment; 
consequently, Codes 5003, 5010, 5256, 5258, 5259, 5262, do 
not apply.  

The Board has considered whether referral of this case for 
extraschedular consideration is indicated.  On review of the 
record, the Board found that the regular schedular criteria 
are not inadequate to rate the disability.  There is no 
impairment of function shown that would not be encompassed by 
the schedular criteria considered.   See Thun v. Peake, 22 
Vet. App. 111 (2008).  While the Veteran alleges that his 
service connected bilateral knee disability has an effect on 
his occupational functioning and leisure activities, the 
record does not present an exceptional disability picture.  
Notably, the Veteran maintains employment as a security 
guard.  While he may be precluded from engaging in more 
strenuous types of employment, such as employment that would 
require standing all day, that level of impairment is 
encompassed by the schedular criteria.  See 38 C.F.R. § 4.10.  
Likewise, although the evidence is not entirely clear 
regarding the impact of the knee disability on non-
work/leisure functioning (he has variously reported 
inablility to run, e.g., and ability to run 3 miles, and that 
he wears a brace and has used a cane only one time, when 
moving), such impairment is consistent with the 10 percent 
ratings assigned under schedular criteria.  Consequently, the 
Board finds that referral for extraschedular consideration is 
not warranted.  

The preponderance of the evidence is against these claims.  
Therefore, the benefit of the doubt doctrine does not apply, 
and the claims must be denied.  

ORDER

1.  A rating in excess of 10 percent for left knee 
patellofemoral syndrome is denied.    

2.  A rating in excess of 10 percent for right knee 
patellofemoral syndrome is denied.    


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


